Title: From Alexander Hamilton to Gouverneur Morris, 9 January 1801
From: Hamilton, Alexander
To: Morris, Gouverneur



New York Janry. 9. 1801

I have lately, My Dear Sir, written to you two letters. As they contained some delicate topics, I shall be glad to know that they got to hand.
It has occurred to me that perhaps the Fœderalists may be disposed to play the game of preventing an election & leaving the Executive power in the hands of a future President of the Senate. This, if it could succeed, would be for obvious reasons a most dangerous and unbecoming policy. But it is well it should be understood that it cannot succeed. The Antifœderalists as a body prefer Jefferson, but among them are many who will be better suited by the dashing projecting spirit of Burr and who after doing what they will suppose to be saving appearances, they will go over to Mr. Burr. Edward Livingston has declared among his friends that his first ballot will be for Jefferson his second for Burr.
The present is a crisis which demands the exertions of men who have an interest in public Order.
Adieu Yrs

A H
G Morris Esqr
